Citation Nr: 0827367	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1974 to 
November 1986.   He died in June 2002 due to ALS and 
respiratory failure.  The appellant is his widow (surviving 
spouse).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 administrative 
decision and a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board remanded this case in March 2005 and again in March 
2007 for further development.  The case is now again before 
the Board and ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in June 2002; the death certificate 
lists the causes of death as ALS and respiratory failure.  

2.  The veteran had no service-connected disability at the 
time of his death.

3.  At the time of the veteran's death in June 2002, a claim 
for service connection for ALS was pending.  

4.  The appellant (the veteran's spouse), filed a claim for 
accrued benefits in June 2002, only one day after the 
veteran's death.   

5.  There is no diagnosis of ALS during service, within one 
year of service, or for several years thereafter, and the 
competent evidence of record reflecting no relationship 
between one of the causes of the veteran's death, ALS, and 
his military service, outweighs the evidence in support of a 
nexus.

6.  Although there is some treatment in service for 
respiratory disorders, there is no evidence of a respiratory 
disorder for many years after service, and no competent 
evidence of a link between a principal cause of the veteran's 
death, respiratory failure, and his period of active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's ALS was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred, for 
purposes of accrued benefits.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 1131, 1137, 5107, 5121 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.1(k), 3.102, 3.303, 3.307, 3.309, 
3.1000 (2007).

2.  The veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service, to 
include on a presumptive basis.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1(k). 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in July 
2002, November 2003, and December 2005, the RO advised the 
appellant of the evidence needed to substantiate her claims 
and explained what evidence VA was obligated to obtain or to 
assist her in obtaining and what information or evidence she 
was responsible to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Here, the RO provided the appellant with notice 
of this 4th element.  However, the presence and/or absence of 
notice of this element is of no consequence since it is no 
longer required by law.     

In addition, with regard to his Dependency and Indemnity 
Compensation (DIC) claims, the VCAA notice letters are 
essentially compliant with the recent United States Court of 
Appeals for Veterans Claims (Court) decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The RO did not, however, provide VCAA notice that an 
effective date for the award of benefits will be assigned 
if DIC benefits are awarded, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC 
benefits are being denied, no effective date will be assigned 
on this basis, so not providing additional notice concerning 
this downstream element of the claims is moot and, therefore, 
at most harmless error.  See, too, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Thus, a further prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is not required in this case.  

However, the Board sees the RO did not provide the appellant 
with all general VCAA notice prior to the December 2002 and 
February 2003 adverse determinations on appeal.  But in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the appellant receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of her claims, such that she is still 
provided proper due process.  In other words, she must be 
given an opportunity to participate effectively in the 
processing of her claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

Here, after providing additional VCAA notice in November 2003 
and December 2005 subsequent to the initial rating decision, 
the RO again went back and readjudicated the claims in the 
more recent August 2006 and December 2007 SSOCs.  So each 
time after providing the required notice, the RO reconsidered 
the claims - including addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.

All this considered, the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
her claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
her claims, so found the error was harmless).

As for the duty to assist, the RO has obtained the veteran's 
service treatment records (STRs), VA treatment records, 
Social Security Administration (SSA) records, and several VA 
examinations and opinions.  The appellant has submitted 
personal statements, a death certificate, a news article, 
medical treatise information, duplicate SSA records, and 
private medical evidence.  The case was also remanded twice 
to assist the appellant with development of her claims.  In 
addition, VA has obtained medical opinions as to the etiology 
of his causes of death consistent with the recent Federal 
Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. 
Cir. 2008) and Wood v. Peake, No. 07-7174 (Fed. Cir. Mar. 28, 
2008).  There is no indication from the appellant or her 
representative that any additional evidence remains 
outstanding.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Analysis - Accrued Benefits

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, will 
be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a) (West 2002 and Supp. 2007); 38 C.F.R. § 3.1000(a) 
(2007).  See also Pub. Law No. 108- 183, § 104, 117 Stat. 
2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 5121(a) to 
repeal the two-year limit on accrued benefits for deaths 
occurring on or after the date of enactment).  

In addition, the implementing regulation, 38 C.F.R. § 3.1000, 
also underwent similar amendments, effective January 29, 
2007.  See 71 Fed. Reg. 37027, 37029 (June 29, 2006) 
(proposed rule), and 71 Fed. Reg. 78368-69 (Dec. 29, 2006) 
(final rule).  The proposed rule made it clear that if the 
beneficiary died prior to December 16, 2003, and a claim for 
accrued benefits under 38 U.S.C. 5121 was pending as of 
December 16, 2003, the claim will be adjudicated under the 
provisions of 38 C.F.R. § 3.1000 in effect on or before 
December 16, 2003 (i.e., with a two year limitation on 
accrued benefits).  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  The Federal Circuit specified that a claim must have 
been filed on or behalf of the veteran prior to his death in 
the specific form prescribed by the Secretary in accordance 
with 38 U.S.C.A. § 5101(a) (West 2002 and Supp. 2007).  
Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits 
pending on the date of death" means a claim filed with VA 
that had not been finally adjudicated by VA on or before the 
date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 
1299.  

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  
Generally, a veteran's death is service-connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service-connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases are chronic, per se, such as ALS, 
and therefore will be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

With regard to threshold issues, the Board finds that at the 
time of his death in June 2002, the veteran had a "pending" 
claim of entitlement to service connection for ALS.  
Specifically, prior to his death, he filed an earlier claim 
for service connection for ALS in May 2000.  The RO denied 
the claim by way of a rating decision in October 2000.  The 
veteran responded with a November 2000 notice of disagreement 
(NOD).  The RO followed with a SOC in October 2001.  The 
veteran then filed a VA Form 9 (substantive appeal) in the 
same month.  The RO followed with a SSOC in March 2002.  The 
appeal remained pending, but was not certified to the Board 
before the June 2002 death of the veteran.  Regardless, since 
the veteran perfected his claim for service connection for 
ALS, such that it was still pending at the time of his death, 
the October 2000 rating decision was not final and binding on 
him.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  Consequently, 
the veteran had a "pending" claim that had not been finally 
adjudicated by VA on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(5); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Thus, while the claim for accrued benefits filed by 
his spouse is separate from the claim for service connection 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claim and his spouse 
takes the veteran's claim as it stood on the date of his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  

In addition, the actual claim for accrued benefits was timely 
filed by his spouse in June 2002 in the same month of the 
veteran's death, clearly within one year as required by law.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Further, the 
veteran's spouse is an individual to whom accrued benefits 
may be paid.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. 
§ 3.1000(a)(1).  Finally, since the veteran died prior to 
December 16, 2003, and VA received the appellant's claim for 
accrued benefits prior to December 16, 2003 (i.e., 
appellant's claim was received June 17, 2002), the accrued 
benefits claim will be adjudicated under the new version of 
38 C.F.R. § 3.1000 except that the two-year limitation will 
still apply.  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).   

The appellant spouse dates the onset of the veteran's first 
symptoms of his ALS to his military service, thereby relating 
it to his service.  In personal statements submitted by her 
in July 2002 and June 2004, she indicates that she first met 
the veteran right after his discharge from service in 1986, 
and immediately noticed what she describes as early symptoms 
of ALS such as weakness, fatigue, and difficulty swallowing.  
She concedes the veteran was not diagnosed with ALS until 
1994, approximately eight years after discharge from service.  
After his ALS diagnosis in 1994, his health continued to 
deteriorate until his death in June 2002.  Private medical 
records and an April 1996 VA examination confirm he had 
respiratory failure beginning in December 1995, such that he 
was thereafter wheelchair bound with a permanent tracheotomy, 
and connected to a portable ventilator for oxygen.  His 
ability to communicate was eventually severely compromised, 
such that he was completely dependent on his wife for the 
care of all his basic needs.  He was declared incompetent to 
handle VA funds in a March 1999 rating decision.  The 
eventual causes of the veteran's death listed on the June 
2002 death certificate are ALS and respiratory failure.  

However, service connection for ALS for purposes of accrued 
benefits is not warranted.  A review of the veteran's STRs 
dated from 1974 to 1986 includes no evidence of any treatment 
or diagnosis of ALS in service.  38 C.F.R. § 3.303(b).  
However, STRs do show treatment in 1974, 1979, 1981, and 1986 
for back pain, knee pain, ankle pain (with record of a 
twisted ankle), respiratory symptoms, and a fall from a 
window.  Aside from the ankle injury, X-rays conducted in 
service were all negative despite the veteran's subjective 
complaints of pain.  The veteran waived his right to a 
discharge examination in November 1986.  Regardless, the 
appellant and her representative both contend these symptoms 
and his fall from a window during service were all indicative 
of "heralding" symptoms preceding the actual diagnosis of 
ALS.  See May 2008 Informal Appellant Brief.  Still, as 
mentioned, STRs are entirely negative for a diagnosis of ALS.  

Moreover, post-service, the evidence as a whole does not show 
continuity of symptomatology for symptoms of ALS since 
service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the veteran and 
appellant's assertions regarding continuous symptoms of 
weakness, fatigue, respiratory difficulty, and joint pain 
since his discharge from service, gradually worsening over 
time.  They are indeed competent to report these symptoms 
from the time of his military service.  Layno, 6 Vet. App. at 
469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board 
must determine whether the evidence also is credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Here, the veteran and appellant's lay contentions in this 
case are outweighed by the other post-service evidence of 
record which, as a whole, indicates he did not receive post-
service treatment for these symptoms until 1994, 
approximately eight years after discharge from service.  See 
SSA and private treatment records dated in 1994 and 1995.  In 
fact, certain medical records note admissions by the veteran 
himself that his symptoms of ALS began only in the 1990s, at 
least five years after service.  See Hospital Pavia report 
dated in December 1995 (veteran reports three year history of 
symptoms); April 1996 VA neurological examination (veteran 
reports symptoms began in 1994); and April 1997 VA treatment 
record (veteran again reports symptoms began in 1994).  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board affords the veteran and 
appellant's lay statements less probative weight in light of 
the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter, and also in 
light of some of the statements made by the veteran himself.  
Simply put, the veteran and appellants' lay contentions 
regarding his symptomatology are outweighed by the other 
available medical evidence.  See generally Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).   
         
It follows that there is no basis to award service connection 
for ALS based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  Likewise, since there is no objective indication of 
ALS within one year after service, the veteran is not 
entitled to application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board now turns to the central issue in this case - 
whether there is sufficient and competent evidence of a nexus 
between the veteran's ultimate cause of death, ALS, and his 
military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, the 
medical evidence of record on this determinative issue of a 
nexus includes an unfavorable medical opinion from a VA 
examiner and several somewhat favorable medical opinions from 
private physicians.  The Board concludes the negative opinion 
suggesting no nexus outweigh the somewhat favorable positive 
opinions which indicate there may be a connection between his 
ALS and his military service.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinions, Dr. J.C., M.D., who treated the 
veteran for his ALS for over five years, stated in a November 
2000 letter that toxic exposure in Vietnam during service 
"cannot be discarded as one of the possibilities leading to 
the development of this disease [ALS]."  However, Dr. J.C. 
also opined that ALS is still a condition of "unknown 
etiology."  In a May 2002 letter, Dr. J.C. further added, 
that upon a review of the veteran's STRs, the fact that the 
veteran had "heralding" symptoms of ALS during service 
including a fall and treatment for medical and pulmonary 
conditions "should be considered in the final determination 
in this case."  These opinions are entitled to limited 
probative value because Dr. J.C. never actually provided a 
concrete statement as to whether the veteran's ALS was 
related to his military service.  The Court has held that 
where, as here, the physician is simply unable to provide a 
definite causal connection, the opinion constitutes what may 
be characterized as "non-evidence."  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  See, too, 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, 
as distinguished from pure speculation or remote 
possibility).  In addition, although Dr. J.C. was a treating 
physician of the veteran, the Court has declined to adapt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 
471-3 (1993).  Overall, Dr. J.C.'s opinions are too vague and 
speculative, and therefore lack significant probative value, 
for purposes of granting service connection.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. West, 11 
Vet. App. 124 (1998).     

In addition, with regard to Dr. J.C.'s opinion as to "toxic 
exposure" in Vietnam, the veteran's DD Form 214 and other 
military records do not confirm "service in Vietnam" for 
purposes of the automatic presumption of service connection 
for certain diseases associated with exposure to herbicides 
(including the dioxin in Agent Orange) in Vietnam.  38 
U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6), 3.309(e), 
3.313(a).  In any event, even if the Board were to assume 
exposure to herbicide for purposes of this decision, ALS is 
not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Again, Dr. J.C.'s 
opinions are entitled to limited probative value.    

Concerning another positive opinion, in May 2002, Dr. L.J., 
M.D., opined that although the veteran's ALS "most likely" 
started "many years" before the onset of symptoms in 1995, 
the exact date of onset of his ALS "cannot be identified."  
Again, here, no definite causal connection to service was 
provided.  See Perman, 5 Vet. App. at 241.  In addition, Dr. 
L.J.'s use of the term "many years" is much too vague for 
purposes of granting service connection.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 
124, 127- 28 (1998).  This opinion is therefore entitled to 
limited probative value as well.        

As to the negative opinion, in February 2002 a VA 
neurological examiner, after a physical examination of the 
veteran, opined that "[t]here is no evidence, after an 
extensive review of the claims folder, including the service 
medical records, that any of the symptoms while in the 
service, were early stages of hemiatrophic lateral 
sclerosis."  The examiner used the nomenclature hemiatrophic 
lateral sclerosis in lieu of the term ALS, but it is clear he 
is referring to the same disability.  The examiner did 
acknowledge the treatment in the veteran's STRs for 
respiratory tract infections, sinusitis, foot problems, and a 
fall.  The examiner reasoned that despite these symptoms, 
there is no single evidence that the veteran sought medical 
attention secondary to weakness, exercise intolerance, or any 
other symptoms that could be considered early stages of ALS.  
This particular opinion was thorough, supported by an 
explanation, based on a review of the claims file, and 
supported by the evidence of record which first showed 
treatment for ALS at least several years after discharge from 
service.  This opinion is therefore entitled to significant 
probative value as it is the most concrete, definite, and 
well supported in its conclusion.     

Therefore, in this case, the Board finds that the February 
2002 opinion from the VA examiner denying the existence of a 
nexus, is more probative than the somewhat positive opinions 
of treating private physicians.  The medical evidence of 
record simply provides more support for the negative opinion 
of the VA examiner, indicating an ALS disorder that began at 
least five years after service with no connection to service.

The Board emphasizes that although the appellant and veteran 
are competent to report any symptoms of ALS he previously 
had, they are not competent to render an opinion as to the 
medical etiology of his ALS, absent evidence showing that 
they have medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

In making this determination, the Board does acknowledge that 
there was additional evidence associated with the veteran's 
claim file after his death in June 2002 that it was not able 
to consider for purposes of accrued benefits.  Specifically, 
the Board did not consider a September 2002 VA opinion, 
medical treatise evidence from the Cecil textbook of medicine 
received in April 2004, and a Reuter's news article received 
in April 2004.  Regrettably, this evidence may not be 
considered under the legal provisions applicable to accrued 
benefits claims, since none of the evidence was in the claims 
file at the time of the veteran's death in June 2002.  See 38 
U.S.C.A. 5121(a); C.F.R. 3.1000(a).  The Board is bound by 
the applicable law and regulations as written, and a review 
of the other potentially applicable laws and regulations does 
not reveal a provision under which this evidence may be 
considered.  38 U.S.C.A. § 7104(c).  In any event, this 
evidence would not provide a basis to grant her accrued 
benefits claim; moreover, the Board will consider this 
evidence in the context of the cause of death claim for ALS 
discussed below, such that there is little to no prejudice to 
the appellant.    

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for ALS, for purposes of accrued benefits, so 
there is no reasonable doubt to resolve in the appellant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Analysis - Cause of Death

As discussed above, the undisputed causes of the veteran's 
death listed on the June 2002 death certificate are ALS and 
respiratory failure.  The appellant dates the onset of both 
to the veteran's military service.  She believes respiratory 
problems during service were one of several "heralding" 
symptoms of early ALS.  At the time of his death, the veteran 
did not have a single service-connected disability.  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2007); see 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Upon review of the evidence of record, the Board does not 
doubt that the veteran's ALS and respiratory failure were 
principal causes of death, as clearly stated on his death 
certificate.  See 38 C.F.R. § 3.312(a).  However, as 
discussed in detail above, the competent evidence of record 
reflecting no relationship between one of the causes of the 
veteran's death, ALS, and his military service, outweighs the 
evidence in support of a nexus.  The Board will now also 
consider the additional evidence associated with the claims 
file after his June 2002 death: specifically, a September 
2002 VA opinion, medical treatise evidence from the Cecil 
textbook of medicine received in April 2004, and a Reuters 
news article received in April 2004.

The September 2002 VA opinion, based on an extensive review 
of the claims folder, provides additional evidence against 
the appellant's claim.  This particular VA physician opined 
that "there is no evidence found that his previous traumas 
may have been caused by an ongoing debilitating disease."  
The examiner reasoned that with regard to his in-service 
orthopedic injuries, these simply occurred while falling out 
of a window and while playing football, "totally unrelated 
to progressive weakness."  This opinion provides further 
probative evidence against the appellant's clause of death 
claim.  

The appellant has also submitted medical treatise evidence 
from the Cecil textbook of medicine received in April 2004, 
and a Reuter's news article received in April 2004.  The 
Cecil's medical treatise states that although few clues exist 
as to the causes of ALS, some speculate exposure to toxins 
may play a part.  In addition, the treatise lists some of the 
progressive symptoms of ALS including muscle weakness 
involving the limbs, trunk, breathing muscles, throat, and 
tongue.  The April 2004 Reuters news article states that 
those who served in the military have a 60 percent higher 
risk of developing ALS than those who do not serve.  Where 
medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion, a claimant 
may use such evidence to meet the requirement for a medical 
nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an 
attempt to establish a medical nexus between service and a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inclusive."  Sacks 
v. West, 11 Vet. App. 314, 317 (1998) (a medical article that 
contained a generic statement regarding a possible link 
between a service-incurred mouth blister and a present 
pemphigus vulgaris condition did not satisfy the nexus 
element).  Still, medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").
  
The treatise and news article information submitted by the 
appellant only reflects speculation that toxins may lead to 
ALS, and it otherwise only contains generic information on 
ALS symptoms already discussed by VA and private physicians 
and generic information on higher risks of ALS for veterans 
of the military.   This evidence is therefore only entitled 
to limited probative value, as it is not supported by any 
definitive or concrete medical opinions.  In sum, even in 
light of this additional evidence, the competent evidence of 
record reflecting no relationship between one of the causes 
of the veteran's death, ALS, and his military service, still 
outweighs the evidence in support of a nexus.   

As to his respiratory failure, the other principal cause of 
death listed on his death certificate, there is no competent 
evidence of a relationship between this disorder and the 
veteran's period of military service.  38 C.F.R. § 3.303; 
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  STRs do document treatment for several 
respiratory infections, as well as sinusitis, bronchitis, 
viral syndrome, and head colds.  However, post-service, there 
is no evidence of continuity of symptomatology demonstrated 
after discharge in 1986.  38 C.F.R. 
§ 3.303(b).  In fact, private and SSA records do not show 
treatment for respiratory infections until 1994, 
approximately eight years after discharge from service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a 
service-connection claim.  Maxson, 230 F.3d at 1333.  
Moreover, there is simply no competent, medical opinion that 
relates the veteran's respiratory failure associated with his 
ALS to his period of active service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In fact, the February 2002 VA examiner acknowledged his 
respiratory tract infections during service, but did not 
opine that they were an early symptom of his ALS.  Absent 
such evidence of a nexus, service connection for cause of 
death is not warranted.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for the cause of the veteran's death, so there is 
no reasonable doubt to resolve in the appellant's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for ALS, for purposes of 
accrued benefits, is denied.  

The claim for service connection for the cause of the 
veteran's death is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


